                                                                                                                                           ')     J
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                         age 1 ofl   ·· ·   1




                                               UNITED STATES DISTRICT CO
                                                     SOUTHERN DISTRICT OF CALIFORNIA                          SEP 1 9 2019
                                                                                                         CLERK, U.S. D!STFHCT COURT
                     United States of America                                  JUDGMENT               SA_LUR.IMINW.IJJ (J_f~IJ!rORNIA
                                               v.                              (For Offenses Commi                              DEPUTY


                      Eduardo Morales-Garcia                                   Case Number: 3:19-mj-23836

                                                                               Grant L. Eddy
                                                                               Defendant's Attorney


REGISTRATION NO. 89153298
THE DEFENDANT:
 !ZI pleaded guilty to count(s) 1 of Complaint
                                                    ----------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                        Nature of Offense                                                      Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                            1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                r.. ,.-.,•··
                               •               TIME SERVED               •    _ _ _ _ _ _ _ _ _ _ days

  !ZI Assessment: $10 WAIVED         IX! Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, September 19, 2019
                                                                             Date oflmposition of Sentence



               DUSM
                                                                              Id~
                                                                             HONORABLE F. A. GOSSETT III
                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                   3: 19-mj-23836
